       Case 1:21-cv-01392-GBD Document 65 Filed 05/19/21 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK


EYOBE AMBERBER, individually and on        Case No. 1:21-cv-01392-GBD
behalf of all others similarly situated,
                                           CLASS ACTION
                    Plaintiff,

             v.

EHANG HOLDINGS LIMITED, HUAZHI
HU, RICHARD JIAN LIU, and EDWARD
HUAXIANG LU,

                    Defendants.


VIVIAN CHAUMONT, Individually and On       Case No. 1:21-cv-01526-GBD
Behalf of All Others Similarly Situated,
                                           CLASS ACTION
                    Plaintiff,

             v.

EHANG HOLDINGS LIMITED, HUAZHI
HU, RICHARD JIAN LIU, and EDWARD
HUAXIANG LU,

                    Defendants.



                           NOTICE OF RELATED ACTION
         Case 1:21-cv-01392-GBD Document 65 Filed 05/19/21 Page 2 of 3




       Lead Plaintiff Movant Sergiu Rata hereby notifies the Court that on May 19, 2021, a third

related action was transferred to this Court from the U.S. District Court for the Central District of

California. See Klein v. EHang Holdings Ltd., et al., No. 1:21-cv-04484-UA (S.D.N.Y.), which

was Case No. 2:21-cv-01811-JFW-PVC (C.D. Cal.). The Klein action asserts identical claims

against identical defendants as the above-captioned Amberber and Chaumont actions. In his Order

transferring the Klein matter to this Court, Judge Walter noted, inter alia, that Amberber,

Chaumont, and Klein “involve virtually identical issues” and “are likely to be consolidated.” See

Klein, Case No. 2:21-cv-01811-JFW-PVC (C.D. Cal.), Order Transferring Action to United States

District Court for the Southern District of New York, ECF No. 79 (attached as Ex. A hereto). 1

       In his pending Motion for Consolidation, Appointment as Lead Plaintiff, and Approval of

Selection of Lead Counsel (ECF No. 38), Mr. Rata seeks consolidation of the above-captioned

Amberber and Chaumont actions. Mr. Rata respectfully submits that the Court should also

consolidate the newly-transferred Klein matter into the first-filed Amberber docket.

Dated: May 19, 2021                               Respectfully submitted,

                                                  /s/ Jeffrey C. Block
                                                  Jeffrey C. Block
                                                  Stephen J. Teti
                                                  BLOCK & LEVITON LLP
                                                  260 Franklin St., Suite 1860
                                                  Boston, MA 02110
                                                  (617) 398-5600 phone
                                                  (617) 507-6020 fax
                                                  jeff@blockleviton.com
                                                  steti@blockleviton.com

                                                  Attorneys for Mr. Rata and
                                                  Proposed Lead Counsel




1
 Indeed, the Klein matter has already been referred to Judge Daniels (see Klein, Case No. 1:21-
cv-4484-UA, Dkt. Entry on May 19, 2021).


                                                 2
         Case 1:21-cv-01392-GBD Document 65 Filed 05/19/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on May 19, 2021, I electronically filed the foregoing with the Clerk of

the Court using the CM/ECF system, which will send a Notice of Electronic Filing to all counsel

of record.



                                             /s/ Jeffrey C. Block
                                             Jeffrey C. Block




                                                3
